NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 20-10035
                                                     20-10036
                Plaintiff-Appellee,
                                                D.C. Nos.
 v.                                             4:16-cr-02372-CKJ-EJM-1
                                                4:19-cr-01192-CKJ-EJM-1
RAYMUNDO PALERMO-HERNANDEZ,
AKA Adan Baez-Cruz,

                Defendant-Appellant.            MEMORANDUM*

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      In these consolidated appeals, Raymundo Palermo-Hernandez appeals from

the 41-month sentence imposed for reentry of a removed alien, in violation of 8

U.S.C. § 1326, and the 21-month sentence imposed upon revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Palermo-Hernandez contends that the district court procedurally erred by

failing to consider his arguments and the 18 U.S.C. § 3553(a) sentencing factors,

and by failing to explain adequately the sentence. We review for plain error, see

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and

conclude that there is none. The record reflects that the district court considered

Palermo-Hernandez’s arguments for a shorter and fully concurrent sentence,

considered the relevant § 3553(a) sentencing factors, and adequately explained its

determination that the aggregate, partially consecutive sentence was warranted.

See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc); see also

United States v. Perez-Perez, 512 F.3d 514, 516 (9th Cir. 2008) (a sentencing

judge need not expressly address every sentencing argument).

      Palermo-Hernandez next contends that the revocation sentence is

substantively unreasonable because it does not run fully concurrent to the sentence

for his new criminal conviction. The aggregate sentence is substantively

reasonable in light of the 18 U.S.C. § 3583(e) factors and the totality of the

circumstances, including, as the district court noted, Palermo-Hernandez’s

significant immigration and criminal history. See United States v. Gall, 552 U.S.

38, 51 (2007); see also U.S.S.G. § 7B1.3(f).

      AFFIRMED.




                                          2                           20-10035 & 20-10036